DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US-20080078269-A1), hereinafter Abe, in view of Yang et al. (CN-1088266-A), hereinafter Yang.
Regarding Claim 1, Abe teaches a method for leaching gold and copper from copper sulfide ore ([0014]) which is within the claimed method for recovering a metal from a substrate comprising a metal sulphide, or a combination of the metal sulphide and a metal oxide.
Abe further teaches the method involving leaching with a solution containing chloride ion and ferric ion ([0016]-[0018]) as well as the process happening at atmospheric pressure ([0002]) which is within the claimed leaching the substrate with an aqueous oxidant wherein said leaching is conducted under ambient temperature conditions and/or ambient pressure conditions.
Abe further teaches that after leaching, elementary sulfur remains ([0033]) which constitutes the claimed leaching the substrate with an aqueous oxidant in an amount sufficient to oxidize the metal sulphide to elemental Sulphur and oxidized metal and to convert the metal oxide, if present, to a metal salt, to obtain a pregnant solution and a solid and which overlaps the claimed wherein the oxidation potential of the oxidant is adjusted to a desired oxidation potential that is insufficient to oxidize the sulphide to a hexavalent state.
Abe further teaches that thiosulfuric acid is disadvantageously expensive, easily decomposed and toxic ([0011]) and therefore it would be obvious to avoid an oxidation potential which would result in hexavalent Sulphur which is the same as the claimed wherein the oxidation potential of the oxidant is adjusted to a desired oxidation potential that is insufficient to oxidize the sulphide to a hexavalent state.
Abe further teaches the leaching solution being filtered and mixed with fresh leach liquor ([0066]) which is the same as the claimed separating the solid and the pregnant solution obtained in step a).
Abe further teaches recovering metals including iron and copper from the solution ([0029]) which is the same as the claimed recovering the metal from one or more of the leachate and the residual solids.
Abe does not explicitly disclose the claimed leaching the solid obtained in step b) comprising the oxidized metal and metal salt, if present, with ammonium hydroxide to form a soluble metal ammine complex to obtain a leachate and residual solids.
Yang teaches a method of leaching copper, silver, gold, lead, iron, and sulfur from sulfide ore (P. 1 Par. 1) which includes immersion in ammonium hydroxide following leaching in order to complex silver with ammonia followed by filtering (P. 3 Par. 8) which constitutes the claimed leaching the solid obtained in step b) comprising the oxidized metal and metal salt, if present, with ammonium hydroxide to form a soluble metal ammine complex to obtain a leachate and residual solids and separating the leachate from the residual solids. 
It would be obvious to a person having ordinary skill in the art to apply the ammonium hydroxide treatment according to Yang to the method according to Abe in order to beneficially further recover silver in the leaching process.

Regarding Claim 2, Abe as modified by Yang teaches the claim elements as discussed above. As discussed above, Abe as modified by Yang teaches the use of ferric ions which is within the claimed the aqueous oxidant is selected from the group consisting of a water-soluble peroxide, a water-soluble perchlorate, a water-soluble hypochlorite and ferric iron.

Regarding Claim 3, Abe as modified by Yang teaches the claim elements as discussed above. As discussed above, Abe as modified by Yang teaches the use of ferric ions which is within the claimed the aqueous oxidant is ferric iron, optionally further comprising an acid.

Regarding Claim 5, Abe as modified by Yang teaches the claim elements as discussed above. Abe further teaches the method being suitable for copper sulfide ores ([0014]) which is within the claimed one or more of the following characteristics: (a) the substrate comprises silver, copper, zinc, gold, lead, or a combination thereof: (b) the method further comprises precipitation of the metal from the leachate; (c) the substrate is electric arc furnace dust, steel dust, foundry dust, tailings, crushed ore. mine sludge, or a combination thereof; (d) step b) further comprises filtering to obtain the solid and the pregnant solution, and/or wherein the method further comprises, after one or more of steps c) - e), filtering to obtain a solid and a pregnant solution; and (e) the aqueous oxidant is in an amount sufficient to oxidize all of the metal sulphide and metal oxide, if present, in the substrate.	

Regarding Claim 11, Abe as modified by Yang teaches the claim elements as discussed above. Abe further teaches that ferric ion may be utilized to obtain a specific oxidation potential ([0038]) that ferric ions are converted to ferrous ions during leaching ([0030]) and that blowing air into the solution is utilized to oxidize ferrous ions to ferric ions ([0023]), the use of air to renew the ferric ion content from the ferrous ion content constitutes the claimed the desired oxidation potential of the aqueous oxidant for step a) is maintained by reagent addition.

Regarding Claim 12, Abe as modified by Yang teaches the claim elements as discussed above. Yang further teaches that lead is present in sulfide copper ore which constitute the claimed the substrate comprises lead.
Abe further teaches an exemplary embodiment where sodium hydroxide is utilized in the leaching in order to adjust the iron concentration and pH of the leach liquor ([0075]) and a person having ordinary skill in the art may through routine experimentation to optimize the pH and iron concentration may come to the claimed contacting the oxidized metal with an alkali metal hydroxide in an amount to form soluble alkali metal plumbate.

Regarding Claim 13, Abe as modified by Yang teaches the claim elements as discussed above. As discussed above, Abe teaches the use of sodium hydroxide which is within the claimed the alkali metal hydroxide is sodium hydroxide or potassium hydroxide.

Regarding Claim 14, Abe as modified by Yang teaches the claim elements as discussed above. As discussed above, Abe teaches the use of air to renew the ferric ion content which constitutes the claimed recycling one or more of the oxidant and the ammonium hydroxide. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US-20080078269-A1), hereinafter Abe, in view of Yang et al. (CN-1088266-A), hereinafter Yang, and in view of Dahal et al. (WO-2012040829-A1), hereinafter Dahal.
Regarding Claim 4, Abe as modified by Yang teaches the claim elements as discussed above. 
Dahal teaches a leaching process similar to that of Abe and Yang which includes the use of a water-soluble hypochlorite (P. 4 L. 4-5) specifically sodium hypochlorite in order to oxidize sulphide to elemental sulphur (P. 4 L. 19-25) which is desired by Abe as discussed above, and which is within the claimed the aqueous oxidant is selected from the group consisting of a water-soluble peroxide, a water-soluble perchlorate, a water-soluble hypochlorite and ferric iron of claim 2 and is the same as the claimed the water-soluble hypochlorite is sodium hypochlorite of claim 4.
	Since Dahal teaches the oxidizing agent of sodium hypochlorite oxidizing sulphide to elemental Sulphur, and Abe desires to oxidize sulphide to elemental Sulphur, a person having ordinary skill in the art would find it obvious to apply the sodium hypochlorite according to Dahal to the process according to Abe as modified by Yang.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US-20080078269-A1), hereinafter Abe, in view of Yang et al. (CN-1088266-A), hereinafter Yang, and in view of Antonir et al. (WO-2011024164-A1), hereinafter Antonir.

Regarding Claim 9, Abe as modified by Yang teaches the claim elements as discussed above. Yang does not explicitly disclose a pH of the aqueous solution which was introduced to Abe.
	Antonir teaches a process for separating metals similar to that according to Abe and Yang which includes the use of ammonium hydroxide at a pH of 9-12 in order to beneficially select between co-precipitation and sequential precipitation (P. 21 par. 4 – P. 22 Par. 1) which is within the claimed leaching the solid with an aqueous solution of the ammonium hydroxide, wherein said aqueous solution is at a pH of 9 or above. 
	It would be obvious to a person having ordinary skill in the art to apply the pH of the ammonium hydroxide solution of Antonir to the process of Abe as modified by Yang in order to beneficially select between co-precipitation and sequential precipitation as discussed above. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736